DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“suitable tool to hold exposed threaded end portion of the mounting bolt” recited in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the w901, 902 and 903 series Mercedes Benz Sprinter and Dodge Sprinter vans,” “Mercedes Benz Sprinter vans,” “Dodge Sprinter vans 2500, 3500,” and “Freightliner Sprinter vans 2500, 3500.” The limitations are indefinite for several reasons. First, there is insufficient antecedent basis for each of the limitations in the claim. Secondly, each of the limitations recite a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a source of a vehicle and, accordingly, the identification/description is indefinite.
Claim 1 further recites the limitations “the door frame,” “the window regulator arm (s) slide block connection swivel point,” “the window regulators arm slide block connection swivel point,” “the outer frame,” “the riveted head,” “the mounting pin,” “the old slide block,” “the window regulator arm,” “the kit,” “the bottom of the window,” “the bolt of the slide block,” “the exposed mounting hole of the window regulator arm,” “the lock nut,” “the non-threaded portion of the mounting bolt,” “the exposed non-threaded portion of the mounting bolt,” “the open end wrench,” and “the replacement procedure.” There is insufficient antecedent basis for each of the limitations in the claim.
Claim 1 further recites the limitation “a slide block.” It is unclear as to whether Applicant intends the limitation to refer to the ‘slide block’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘slide block’ which is separate and independent from the ‘slide block’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second ‘slide block’ which is separate and independent from the ‘slide block’ previously set forth.
Claim 1 further recites the limitation “a suitable tool to hold exposed threaded end portion of the mounting bolt.” It is unclear as to whether Applicant intends the limitation to refer to the ‘suitable tool’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘suitable tool’ which is separate and independent from the ‘suitable tool’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second ‘suitable tool’ which is separate and independent from the ‘suitable tool’ previously set forth.
Claim 1 further recites the limitation “adhesive tape.” It is unclear as to whether Applicant intends the limitation to refer to the ‘adhesive tape’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘adhesive tape’ which is separate and independent from the ‘adhesive tape’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘adhesive tape’ previously set forth.
Claim 1 further recites the limitation “power switch.” It is unclear as to whether Applicant intends the limitation to refer to the ‘power switch’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘power switch’ which is separate and independent from the ‘power switch’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘power switch’ previously set forth.
As explained above, claim limitation “suitable tool” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification fails to describe a structure sufficient to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 – 5 each recite the limitation “the replacement slide block repair kit.” There is insufficient antecedent basis for the limitation in the claims.
Claim 2 further recites the limitation “a slide block.” It is unclear as to whether Applicant intends the limitation to refer to either of the ‘slide blocks’ previously set forth in the claim, or whether Applicant intends to set forth another ‘slide block’ which is separate and independent from the ‘slide blocks’ previously set forth. 
Claim 2 further recites the limitation “mounting bolt.” It is unclear as to whether Applicant intends the limitation to refer to the ‘mounting bolt’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘mounting bolt’ which is separate and independent from the ‘mounting bolt’ previously set forth. 
Claim 2 further recites the limitation “a locking nut.” It is unclear as to whether Applicant intends the limitation to refer to the ‘locking nut’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘locking nut’ which is separate and independent from the ‘locking nut’ previously set forth. 
Claim 3 further recites the limitation “slide block.” It is unclear as to whether Applicant intends the limitation to refer to either of the ‘slide blocks’ previously set forth in the claim, or whether Applicant intends to set forth another ‘slide block’ which is separate and independent from the ‘slide blocks’ previously set forth. 
Claim 5 further recites the limitation “locking nut.” It is unclear as to whether Applicant intends the limitation to refer to the ‘locking nut’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘locking nut’ which is separate and independent from the ‘locking nut’ previously set forth. 
Claims 1 – 5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
Due to the indefiniteness and generally narrative nature of the claims, Examiner is unable to proper examiner the claim on-the-merits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sasaki (U.S. Patent Number 8,215,060) teaches a structure of a slide block of a window regulator
Kracht (U.S. Patent Number 5,099,611) teaches a structure of a slide block of a window regulator
Vail (U.S. Patent Number 4,920,697) teaches a structure of a slide block of a window regulator
Greco (U.S. Patent Number 4,442,632) teaches a structure of a slide block of a window regulator
Lavazza (U.S. Patent Application Publication Number 2022/0234297) teaches a method of repairing/replacement of known vehicle parts
Hayashi (U.S. Patent Application Publication Number 2019/0250600) teaches a method of repairing/replacement of known vehicle parts
Crothers (U.S. Patent Number 7,983,790) teaches a method of repairing/replacement of known vehicle parts
Imundo (U.S. Patent Application Publication Number 2002/0166220) teaches a method of repairing/replacement of known vehicle parts
Wang (U.S. Patent Number 8,402,633) teaches a method of removing rivets
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726